Citation Nr: 0026862	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-27 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945 and from June 1946 to March 1947.  He was confirmed to 
have been a prisoner of war (POW) of the German Government 
from July 1944 to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of May 1996 and June 1999 rating decisions of the 
RO.   

The Board notes that, in a rating decision dated in April 
1997, the RO granted the veteran's request for an increased 
rating for the service-connected PTSD and assigned the 70 
percent evaluation which currently remains in effect.  It was 
further noted that this was considered to be a total grant of 
benefits sought on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded, however, that the appellant is 
generally presumed to be seeking the maximum available by 
law, and it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  As the veteran did not 
formally withdraw the claim, it remains on appeal for 
consideration by the Board.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Furthermore, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that most recent VA examination for PTSD was 
undertaken in May 1996.  Consequently, the Board finds that a 
contemporaneous examination to determine the current severity 
of the veteran's service-connected PTSD, as well as 
association with the claims file of any records of treatment 
or evaluation for such condition, would materially assist in 
the adjudication of the veteran's claim.  

Furthermore, the Board reminds the RO that the criteria for 
evaluating mental disorders such as the veteran's were 
changed, effective on November 7, 1996.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

With regard to the veteran's claim for special monthly 
compensation benefits based on the need for regular aid and 
attendance or at the housebound rate, medical evidence has 
been submitted to show that, due to multiple disabilities, 
the veteran has been rendered housebound and requires regular 
aid and attendance.  While it is clear that he is 
significantly disabled due to nonservice-connected 
conditions, the extent of any related impairment attributable 
to the service-connected disabilities has not been directly 
addressed by a VA examination.  

In addition, the Board requests that any recent treatment 
records be obtained for review in this regard.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since April 
1996 and his other service-connected 
disabilities since 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
psychiatric disorder.  All indicated 
testing should be conducted and the 
claims folder must be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should enter a complete multiaxial 
evaluation, including a score on the 
Global Assessment of Functioning scale of 
Axis V along with an explanation of the 
significance of the assigned score.  The 
examiner's report should indicate that 
the claims file was reviewed and should 
describe all current psychiatric symptoms 
and clinical findings.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
degree of social and industrial 
inadaptability caused by the service-
connected PTSD.  A complete rationale for 
all opinions expressed must be provided.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
disabilities. The claims folder should be 
made available to the examiner for review 
before the examination. All indicated 
testing should be done in this regard. 
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran requires regular aid 
and attendance or has been rendered 
housebound due to his service-connected 
disabilities alone.  

4.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims.  That 
review should include evaluating the 
severity of the veteran's service-
connected PTSD under both the old 
criteria and the new and all pertinent 
laws and regulations.  See VA O.G.C. 
Prec. Op. No 3-2000 (Apr. 10, 2000).  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


